Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
	a core metal insertion process of inserting the core metal member having a
length dimension smaller than a length dimension of the core metal accommodation
portion into a predetermined location extending along a longitudinal direction of the core
metal accommodation portion; and
	a bending process of bending the section of the fixation base portion, into
which the core metal member is inserted, following a curved shape of the fixation object,
taken in combination with the other limitations of claim 1.  Claims 2-14 are allowed by virtue of their dependence from claim 1.

	Applicant-cited JP 2003106048 to Hiroyuki et al. (Hiroyuki) is regarded as the closest prior art to the invention of claim 1.  An English machine translation of Hiroyuki is attached to this Office action and referenced below.  Hiroyuki relates to a pinch detection device and an opening / closing device for detecting a pinch of an object between a hatchback door and a body opening of a vehicle such as an automobile.  Hiroyuki discloses a sensor unit manufacturing method, which manufactures a sensor unit comprising: a sensor main body which is cable-shaped and detects proximity or contact of a block (Fig. 7a, piezoelectric sensor 8); and a sensor holder which holds the sensor main body and is elastically deformed by application of an external force (Fig. 7a, elastic body 31), wherein the sensor holder comprises: a sensor accommodation portion in which the sensor main body is accommodated inside (Fig. 7a, portion of elastic body 31 accommodating piezoelectric sensor 8); a fixation base portion which is integrally arranged with the sensor accommodation portion in order to fix the sensor accommodation portion to a fixation object (Fig. 7a, base portion of elastic body 31 below buffer portion 30); and a core metal accommodation portion which is arranged in the fixation base portion and in which a core metal member is accommodated inside (Fig. 7a, portion of base portion of elastic body 31 below buffer portion 30 that accommodates supporting means 4).

	Hiroyuki discloses that when the pressure-sensitive sensor 2 is attached to the hatchback door 1, first, the support means 4 is formed so that it can be attached along the shape of the end of the hatchback door 1, and the pressure-sensitive sensor 2 is fixed to the formed support means 4 (Hiroyuki, page 4 of English translation).  Then, the sensor member including the pressure-sensitive sensor 2 and the supporting means 4 is fixed to the end portion of the hatchback door 1 (Hiroyuki, page 4 of English translation).  In other words, Hiroyuki first shapes/forms the support means 4, and then fixes the pressure-sensitive sensor 2 to support means 4 after it has been shaped/formed.  Accordingly, Hiroyuki is not understood to disclose a core metal insertion process of inserting the core metal member having a length dimension smaller than a length dimension of the core metal accommodation portion into a predetermined location extending along a longitudinal direction of the core metal accommodation portion, and a bending process of bending the section of the fixation base portion, into which the core metal member is inserted, following a curved shape of the fixation object.  Moreover, Hiroyuki is not understood to disclose the core metal member (Fig. 7a, supporting means 4) having a length dimension smaller than a length dimension of the core metal accommodation portion (Fig. 7a, portion of base portion of elastic body 31 below buffer portion 30 that accommodates supporting means 4).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	GB 2314459A relates to a cord switch carrying out the ON/OFF operation with a high accuracy in response to the external pressure change, and to a pressure sensor using such a cord switch.
	JP H1029425A relates to a device for detecting a foreign object being caught in an opening / closing member for a vehicle, which detects that a foreign object is caught in the opening when the opening of the vehicle is closed by the opening / closing member.
	WO 2006/101109 relates to an opening/closing device.
	US 6,081,088 relates to an automatic opening/closing apparatus such as an electrically-operated sliding door and an electrically-operated sunroof which are used in a vehicle.
	US 2002/0078758 relates to a pressure sensitive sensor.
	US 2002/0113602 relates to a pinched object detection apparatus for detecting an object pinched by an automatic door of a vehicle or the like.
	US 2007/0113481 relates to an opening and closing apparatus.
	US 2009/0009325 relates to a sensor protector for accommodating a touch sensor.
	US 2011/0232391 relates to a pinch sensor with a door seal.
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R MILLER/Primary Examiner, Art Unit 2863